Citation Nr: 0830617	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the veteran's residence, 
his claims folder remains under the jurisdiction of the RO in 
Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unemployable as a result of 
his service-connected disabilities.  He is currently service-
connected for bilateral hearing loss (rated at 80 percent) 
and bilateral tinnitus (rated at 10 percent).  In 
combination, his service-connected disabilities are rated as 
80 percent disabling.  As such, they satisfy the criteria set 
forth in 38 C.F.R. § 4.16 (a).

In a statement, which was received by the RO in September 
2006, the veteran reported that he was last employed with a 
shoe manufacturing company in Waycross, Georgia, where he 
worked from 1954 to 1989.  His DD214 shows he worked for this 
same enterprise from 1945 to 1952.  (See also the May 2005 
application for increased compensation based on 
unemployability).  He stated that the company is out of 
business and cannot be contacted.  He has not indicated that 
his employer forced or asked him to retire because of his 
disabilities; and the record reveals that his employment 
ended more than 15 years before the grant of service 
connection for his bilateral hearing loss and tinnitus.  

In an October 2005 letter to the RO, a private audiologist 
stated that "based on his most recent audiological results, 
it is felt that the severity of the hearing loss would not 
allow him to function adequately in a work environment."  
The Board notes that VA treatment records dating back to May 
2005 indicate that the veteran suffers from a multitude of 
non-service connected disabilities (including, but not 
limited to, senile dementia, coronary artery disease, 
peripheral vascular disease, glaucoma, anxiety disorder, and 
osteoarthritis).  The veteran has not been afforded a VA 
examination to determine whether it is at least as likely as 
not that his service-connected bilateral hearing loss and 
tinnitus render him unable to secure or follow a 
substantially gainful employment.  This should be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete copies of 
records reflecting all treatment 
provided to the veteran since March 
2006 at the Gainesville VA Medical 
Center for inclusion in the claims 
file.  

2.	Schedule the veteran for a VA 
examination by an individual(s) with 
the appropriate expertise.  The 
examiner(s) should be provided with the 
veteran's claims file and asked to 
fully review it.  The examiner(s) 
should specifically indicate whether, 
without taking his age into account, 
the veteran is precluded from obtaining 
or maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities 
(bilateral hearing loss and tinnitus).  
The record shows the veteran had 42 
years experience as a mechanic from his 
employment prior to and since his 
military service, and his DD214 shows 
he completed 4 years of high school, 
although he more recently reported 
completing only 1 year of high school.  
The examiner should also comment on the 
veteran's non-service connected 
disabilities and their impact, if any, 
on the veteran's employability.  Any 
opinion should be supported by a 
complete rationale.

3.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


